DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a plurality of rotor core segments arranged along a circumferential direction of the rotor on the inner side or the outer side of the stator” in claim 1 and “the outer ring surrounds the rotor frame” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2014/0152135 A1).
RE claim 1, Jang teaches a motor (Fig.1 and ¶ 29, 32) comprising: a stator 2; and a rotor 1 rotatably disposed on an inner side of the stator or an outer side of the stator 2 (see Fig.1), wherein the rotor 1 comprises: a plurality of rotor core segments 10 arranged along a circumferential direction of the rotor 1 on the inner side or the outer side of the stator 2 and spaced apart from one another to define a plurality of permanent magnet arrangement slots (where magnets 11, 12 are arranged) between the plurality of rotor core segments 10, a plurality of permanent magnets 11, 12 inserted into the plurality of permanent magnet arrangement slots (Fig.1), respectively, wherein the plurality of rotor core segments 10 and the plurality of permanent magnets 11, 12 are alternately arranged along the circumferential direction of the rotor 1 (Fig.1), a rotor frame 13 that couples the plurality of rotor core segments 10 and the plurality of 

RE claim 6/1, Jang teaches the outer ring 15 comprises a band 15 that has a first end (e.g.: radial outer end) and a second end (e.g.: radial inner end) and that is wound along the outer end of the plurality of rotor core segments 10 and the outer end of the plurality of permanent magnets 11, 12.

RE claim 10/1, Jang teaches the outer ring 15 is in contact with the outer end of the plurality of rotor core segments 10 and the outer end of the plurality of permanent magnets 11, 12, and wherein the rotor frame 13 surrounds the outer ring 15 (Fig.1).

RE claim 17/1, Jang teaches each of the plurality of permanent magnets 11, 12 is disposed between two adjacent rotor core segments 10 of the plurality of rotor core segments 10 arranged along the circumferential direction of the rotor 1 (Fig.1).

RE claim 18, Jang teaches a motor (Fig.1 and ¶ 29, 32) comprising: a stator 2; and a rotor 1 rotatably disposed at an outer side of the stator 2, wherein the rotor 1 comprises: a plurality of rotor core segments 10 arranged along a circumferential direction of the rotor 1 on the outer side of the stator and spaced apart from one another to define a plurality of permanent magnet arrangement slots between the plurality of 

RE claim 19/18, Jang teaches a rotor frame 13 that surrounds the outer ring 15, that is coupled to the plurality of rotor core segments 10 and the plurality of permanent magnets 11, 12, and that is in contact with an outer surface of the outer ring 15 (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Swales et al. (US 2019/0207446 A1).
RE claim 2/1, Jang has been discussed above. Jang does not teach a relative permeability of the outer ring is 1 to 1.05.
	However, Jang disclosed that the outer ring is made of insulating plastic (see ¶ 37).
	Swales evidenced that non-magnetic material such as aluminum, copper or plastic is well-known to have relative permeability of approximately 1 (see ¶ 50), such value can be adjusted to ensure proper insulation properties thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang by having teach a relative permeability of the outer ring is 1 to 1.05, as suggested by Swales, for the same reasons as discussed above.

Claims 3, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Yoon et al. (US 2016/0156233 A1).

Yoon suggests that the thickness of the outer ring 260 is a result effective variable in the range of 2-3mm (see ¶ 241, which ranged overlapped with the claimed range of 0.5-3.5mm) in order to prevent scattering of rotor assembly (¶ 241).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang by having a thickness of the outer ring between an inner circumferential surface and an outer circumferential surface of the rotor frame is 0.5 mm to 3.5 mm, as taught by Yoon, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

RE claim 16/1, Jang has been discussed above. Jang further teaches each of the plurality of rotor core segments 10 comprises: a body that faces two adjacent magnets of the plurality of permanent magnets 11, 12 in the circumferential direction of the rotor 1 (Fig.1).
Jang does not teach a head that protrudes from an inner end of the body to both sides along the circumferential direction of the rotor; and core protrusions that protrude radially outward from an outer end of the body and that are spaced apart from each other in the circumferential direction of the rotor to thereby define a rotor core slot 
Yoon teaches a head 220b (Fig.10A) that protrudes from an inner end of the body 220 to both sides along the circumferential direction of the rotor 210a (Fig.10A); and core protrusions 220a that protrude radially outward from an outer end of the body 220 and that are spaced apart from each other in the circumferential direction of the rotor to thereby define a rotor core slot 222 between the core protrusions 220a (Fig.10a), and wherein each of the plurality of permanent magnet arrangement slots is defined by the bodies 220, the heads 220b, and the core protrusions 220a of adjacent rotor core segments 220 of the plurality of rotor core segments 220, the adjacent rotor core segments being disposed on both sides of one of the plurality of permanent magnets 240 (Fig.10A), doing so allowed a fastening strength between the rotor cores and the outer ring may be reinforced (¶ 166).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang by having a head that protrudes from an inner end of the body to both sides along the circumferential direction of the rotor; and core protrusions that protrude radially outward from an outer end of the body and that are spaced apart from each other in the circumferential direction of the rotor to thereby define a rotor core slot between the core protrusions, and wherein each of the plurality of permanent magnet arrangement slots is defined by the bodies, the 

RE claim 20/1, Jang has been discussed above. Jang does not teach the rotor frame comprises a base that extends radially inward of the outer ring to thereby cover upper ends or lower ends of the plurality of rotor core segments.
Yoon teaches rotor frame 269 (Fig.7) comprises a base that extends radially inward of the outer ring 260b to thereby cover upper ends or lower ends of the plurality of rotor core segments 220 (Figs.7, 8), doing so provided support for the rotor while prevent scattering of the rotor assembly (¶ 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang by having the rotor frame comprises a base that extends radially inward of the outer ring to thereby cover upper ends or lower ends of the plurality of rotor core segments, as taught by Yoon, for the same reasons as discussed above.

Allowable Subject Matter
Claims 4, 5, 7-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 is allowable for their dependency on claim 4.
RE claim 7/6, the prior-art does not teach the first end and the second end of the band are coupled to each other by welding.
RE claim 8/6, the prior-art does not teach, inter alia, each of the first end and the second end of the band comprises: a circumferential protruding portion that protrudes in a circumferential direction of the outer ring toward a mating end among the first end and the second end; and an intersectional protruding portion that protrudes from the circumferential protruding portion in a direction intersecting the circumferential direction of the outer ring.
Claim 9 is allowable for their dependency on claim 8.
RE claim 11/10, the prior-art does not teach, inter alia, the plurality of rotor core segments, the plurality of permanent magnets, and the outer ring are integrated with the rotor frame by injection molding.
RE claim 12/10, the prior-art does not teach, inter alia, the rotor frame is connected to a rotation shaft that passes through a region surrounded by the stator, wherein the outer ring has an upper end and a lower end opposite to the upper end in an axial direction of the rotation shaft, and wherein the rotor frame extends along the axial direction of the rotation shaft to thereby cover the upper end and the lower end of the outer ring.

RE claim 15/1, the prior-art does not teach, inter alia, the rotor frame is in contact with the outer end of the plurality of rotor core segments and the outer end of the plurality of permanent magnets, and wherein the outer ring surrounds the rotor frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834